Citation Nr: 1507620	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for sciatica, right lower extremity.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for right ankle condition.

7.  Entitlement to service connection for residuals cold injury.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.  The record also indicates 17 days of active duty from January 22, 2006 to February 7, 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

The issues other than the claim to reopen are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2007 rating decision that denied service connection for a left knee condition. 

2.  Evidence received since the May 2007 rating decision is material to the Veteran's claim. 



CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for a left knee condition has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for a left knee condition has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for a left knee condition was denied by the RO in May 2007.  The Veteran was notified of the denial and of his appellate rights by way of a notice dated in that same month.  The Veteran did not appeal this decision and it became final.

The evidence of record prior to the May 2007 final rating decision included VA treatment records and an August 2004 VA orthopedic medical examination.  At that time, the post service medical records revealed no left knee disorder.

The evidence obtained since the May 2007 decision includes an April 2009 VA examination report that indicates that the Veteran has narrowing of the medial joint space (arthritis).  As the new evidence reveals that the Veteran has a current disability of the left knee, which was not shown at the time of the May 2007 final decision, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for a left knee condition is reopened.


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for a left knee condition is reopened.


REMAND

A January 12, 2015 deferred rating decision indicates that additional service treatment records were being sought and that the Veteran was to be provided new VA medical examinations regarding his claimed disabilities.  The Board must return the Veteran's claims to the RO for completion of such development and for RO consideration of any such new evidence obtained prior to Board review of the Veteran's claims.

The January 12, 2015 deferred rating decision refers to VA treatment (CAPRI) records that are not currently in the Veteran's electronic claims file.  The Veteran's updated VA treatment records must be associated with the Veteran's claims file.  Currently, the most recent VA treatment record on file is dated June 21, 2011.  

The Board notes that the November 2009 statement of the case (SOC) indicates that the Veteran's service treatment records (STRs) for his first period of service, from January 2000 to January 2004, had been reviewed.  Such records are not currently in the Veteran's electronic VBMS or Virtual claims files.  Such records should be associated with the Veteran's VBMS electronic file.  If such records are not available, such should be noted in the file.

Subsequent to a November 2009 supplemental statement of the case (SSOC) and prior to certification of the Veteran's appeal to the Board in November 2014, additional relevant VA medical records and Social Security Administration (SSA) records were associated with the record.  Many of these records have not been previously considered by the AOJ.  As remand of all issues is required for the above reasons, the Board notes that subsequent readjudication must include a review of these records and issuance of a supplemental statement of the case.  38 C.F.R. § 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from June 22, 2011 to present.

2.  Request the Veteran to supply the information, and any authorizations necessary, to obtain copies of his records of treatment for his claimed disabilities from any private providers.  If any identified records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran's service treatment records from his initial enlistment, from January 2000 to January 2004 should be associated with the Veteran's VBMS file.  

If such records are unavailable, provide the Veteran notice of such fact.  Such notice must include a description of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the Veteran's claim, and notice that the Veteran is ultimately responsible for providing the evidence.

4.  Place a note in the file indicating whether the AOJ considers the service treatment records contained in the VBMS file, showing a receipt date of May 30, 2014, consist of the Veteran's entire STRs from his 17 days of service in 2006.  If not, obtain any additional STRs from that period of service if possible.  

5.  When the above action has been accomplished, provide the Veteran a VA medical examination of his claimed left knee, right lower sciatica, tinnitus, GERD, left knee, right ankle, and cold injury disabilities.  The examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent or higher likelihood) that any such disabilities found first developed during service or within a year of discharge from service, or is otherwise etiologically related to service.  The examiner should provide the reasons for his or her opinion, noting upon what facts in the claims file and medical principles the opinion is based.  With regard to the Veteran's claimed tinnitus, the examiner should discuss the April 2009 opinion from K. D., M.D.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Following the above development, review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  The SSOC should include review of all evidence received since the September 2010 SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


